DETAILED ACTION
Office Action Summary
Instant application was filed 9/27/2021. Claims 1-20 are pending in the instant application. Claims 1-20 are rejected under 35 USC § 103. 
Instant office action is in response to applicants arguments/amendments filed 3/23/2021, applicant’s arguments have been considered and are moot based on new grounds of rejection found upon further search and consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robyak et al. (US Patent No: 10,755,226) hereinafter referred to as Robyak.

As per claims 1, 8 and 15, Robyak teaches  a plurality of parts  communicatively interconnected as component peers in a blockchain network that in response to a transaction request received from a component peer, of the plurality of component peers, is configured to one or more of: (Robyak, figure 5)
generate and endorse a transaction to replace a part of the plurality of parts; and (Robyak, figure 5, item 530)
generate and endorse a transaction to reconfigure the device.  (Robyak, figure 5, item 534)

As per claims 2, 9 and 16, Robyak teaches wherein the transaction to replace a part specifies a repair resource to replace the part with a replacement part, and wherein the blockchain is further configured to: verify that the replacement part is compatible with the device; preconfigure the replacement to operate the device; determine that the repair resource is trusted by an owner of the device; and approve an identify and location of the repair resource.  (Robyak, figure 5, and column 4 lines 59-67)

As per claims 3 and 10, Robyak teaches wherein the blockchain is configured to: authorize the repair resource to replace the part based on the determination that the repair resource is trusted. (Robyak, figure 5, item 534)

As per claims 4, 11 and 17, Robyak teaches wherein the blockchain determined that the replacement part is not compatible, the blockchain is further configured to remove the authorization for the repair recourse to replace the part and generate a notification. (Robyak, figure 5, item 534)

wherein, when the blockchain is configured to verify that the replacement part is compatible with the device, the blockchain network is further configured to verify that an electronic security certificate, associated with the replacement part and stored in a shared ledger of the blockchain network, designated that the replacement part is a valid replacement for the part. (Robyak, figure 5 and column 10, lines 57-65 and column 2, lines 22-29)

As per claims 6, 13 and 19, Robyak teaches wherein the blockchain network is further configured to: receive, from the repair resource, a part completion transaction indicating that the part has been replaced with the replacement part; endorse the part completion transaction; and commit the part completion transaction to a shared ledger of the blockchain network. (Robyak, figure 5, item 532)

As per claims 7, 14 and 20, Robyak teaches wherein the blockchain network is further configured to: inhibit operation of the device in response to the blockchain network detecting one or more of: the replacement part malfunctioning or being inoperative; the replacement part is incompatible with the device; and the  replacement part being identified as a used part provided as a new part. (Robyak, figure 5, item 534)


Other Related Art of Record
Baset (10754959) teaches “An example operation may include one or more of identifying, via a ledger validation thread, a corrupted data block that is stored within a chain of blocks on a distributed ledger, selecting a blockchain peer from among a plurality of blockchain peers that have access to the distributed ledger, and retrieving a replacement data block from the selected peer, determining 
Ranganathan (10678866) teaches “   A novel computer-based method and associated network database architecture is described to solve the problem of the management, tracking, tracing, auditing, and life cycle management of information artifacts within a content network. In the context of the content network, information artifacts represent models and relationships associated with documents, components, collections, structures, metadata, tasks, milestones, objectives. All information artifacts that define the content network are represented as individual nodes within the network database, which can be a graph database, or a graph-enabled relational or multi-model database. Relationships that exist between the node and its parent node, between nodes representing individual information artifacts or a set of artifacts, as well as reference links to external sources where the information artifact may have originated (such as an external database or system) are represented as a set of edges. Life cycle states of the node representing the information artifact (such as draft, approved) and metadata describing the artifact are also maintained within the structural graph representing the information artifact. Rules related to each node, such as access control or relationship rules will also be maintained for each node individually.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492